FILED
                                                                               Sep 02 2020, 8:37 am

                                                                                   CLERK
                                                                               Indiana Supreme Court
                                                                                  Court of Appeals
                                                                                    and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Michael C. Borschel                                        Curtis T. Hill, Jr.
Indianapolis, Indiana                                      Attorney General of Indiana

                                                           Evan Matthew Comer
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

Jeremy Ross,                                               September 2, 2020
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           20A-CR-561
        v.                                                 Appeal from the Marion Superior
                                                           Court
State of Indiana,                                          The Honorable Alicia A. Gooden,
Appellee-Plaintiff.                                        Judge
                                                           The Honorable Richard E.
                                                           Hagenmaier, Magistrate
                                                           Trial Court Cause No.
                                                           49G21-1904-F6-14974



Bradford, Chief Judge.




Court of Appeals of Indiana | Opinion 20A-CR-561| September 2, 2020                         Page 1 of 9
                                           Case Summary
[1]   In January of 2020, Jeremy Ross was convicted of Level 2 felony

      methamphetamine dealing, Level 3 felony methamphetamine possession, and

      Class A misdemeanor marijuana possession, for which he received an aggregate

      sentence of ten years with seven years suspended. Ross contends that the trial

      court erroneously admitted prior statements he made to law enforcement which

      were obtained in violation of his Miranda rights and that there was insufficient

      evidence to sustain his methamphetamine-dealing and methamphetamine-

      possession convictions. Because we disagree, we affirm.



                             Facts and Procedural History
[2]   On April 16, 2019, Lawrence Police Officer Havis Harris responded to an

      apartment complex in Marion County after being advised of a trespass

      involving Ross. While in route, Officer Harris was also advised by dispatch that

      there was an outstanding warrant for Ross’s arrest. Upon arrival, Officer Harris

      identified Ross driving his vehicle and initiated a traffic stop. Officer Harris

      confirmed Ross’s identify and smelled the odor of raw marijuana emanating

      from inside the vehicle. Ross was handcuffed and detained by assisting officers

      while Officer Harris began a search of Ross’s vehicle. During the search, Officer

      Harris discovered a clear Tupperware container containing contraband on the

      passenger-side floorboard. As Officer Harris removed the Tupperware container

      from the vehicle, Ross stated “[p]lease ma’am, that’s the only way, that’s the

      only way I can, that’s the only way I can pay my bills.” State’s Ex. 1. Officer

      Court of Appeals of Indiana | Opinion 20A-CR-561| September 2, 2020         Page 2 of 9
      Harris opened the container and showed it to Ross, to which he stated, “that’s

      the only way I can pay my bills.” State’s Ex. 1. Inside the container, Officer

      Harris discovered approximately 100 pill tablets and marijuana. Subsequent

      laboratory testing confirmed that the Tupperware container contained 13.64

      grams of marijuana and methamphetamine tablets with a combined weight of

      10.6307 grams.


[3]   On September 10, 2019, the State charged Ross with Level 2 felony

      methamphetamine dealing, Level 3 felony methamphetamine possession, and

      Class A misdemeanor marijuana possession. Ross moved to suppress, inter alia,

      the statements he made to police, arguing that they were obtained in violation

      of his Miranda rights, which motion the trial court denied on November 12,

      2019. On January 23, 2020, a jury trial was held, at which Ross renewed his

      objection to the admission of his statements to police, which was overruled by

      the trial court. At the conclusion of trial, Ross was found guilty as charged. On

      February 12, 2020, the trial court sentenced Ross to an aggregate sentence of

      ten years of incarceration with seven years suspended.



                                 Discussion and Decision
                                        I. Miranda Violation
[4]   Ross contends that the trial court erroneously admitted the statements he made

      to Officer Harris because they were allegedly obtained in violation of Miranda.

      A trial court’s decision to admit or exclude evidence is reviewed for an abuse of

      discretion. Payne v. State, 854 N.E.2d 7, 13 (Ind. Ct. App. 2006). “An abuse of
      Court of Appeals of Indiana | Opinion 20A-CR-561| September 2, 2020       Page 3 of 9
      discretion occurs if a trial court’s decision is clearly against the logic and effect

      of the facts and circumstances before the court.” Id. Specifically, Ross

      challenges the admission of two statements. First, as Officer Harris removed the

      Tupperware container from Ross’s vehicle, he stated, “[p]lease ma’am, that’s

      the only way, that’s the only way I can, that’s the only way I can pay my bills.”

      State’s Ex. 1. Second, after Officer Harris opened the container and showed it

      to Ross, he stated, “that’s the only way I can pay my bills.” State’s Ex. 1.


[5]   Miranda rights only apply when a person is subject to a custodial interrogation.

      White v. State, 772 N.E.2d 408, 412 (Ind. 2002). “When an accused is subjected

      to custodial interrogation, the prosecution may not use statements stemming

      from that interrogation unless it demonstrates that use of procedural safeguards

      effective to secure the accused’s privilege against self-incrimination.” Davies v.

      State, 730 N.E.2d 726, 733 (Ind. Ct. App. 2000) (citing Miranda v. Arizona, 384
U.S. 436, 444 (1966)), trans. denied, cert. denied. We determine whether a person

      was in custody using an objective test, “asking whether a reasonable person

      under the same circumstances would believe themselves to be under arrest or

      not free to resist the entreaties of the police.” White, 772 N.E.2d at 412. Given

      that Ross was detained and handcuffed by the assisting officers, there is no

      dispute that he was in custody for purposes of Miranda.


[6]   We conclude, however, that Officer Harris was not interrogating Ross, at least

      when he made his first statement to her. “Under Miranda, interrogation includes

      express questioning and words or actions on the part of the police that the

      police know are reasonably likely to elicit an incriminating response from the

      Court of Appeals of Indiana | Opinion 20A-CR-561| September 2, 2020           Page 4 of 9
      suspect.” Id. (internal quotations omitted). Statements that are volunteered do

      not amount to interrogation. Id.


[7]   Our review of the record reveals that Ross’s first statement was volunteered. As

      Officer Harris was removing the Tupperware container containing the

      contraband from Ross’s vehicle, Ross stated, “[p]lease ma’am, that’s the only

      way, that’s the only way I can, that’s the only way I can pay my bills.” State’s

      Ex. 1. There were no questions asked by the officers, and Officer Harris simply

      removing a piece of contraband from the vehicle cannot be regarded as an

      action reasonably likely to elicit an incriminating response. Regarding Ross’s

      second statement, even assuming, arguendo, that Officer Harris’s removal of the

      Tupperware lid and presentation of the container to Ross were actions

      reasonably likely to elicit an incriminating response from Ross, the statement is

      merely cumulative of his first statement. Consequently, the admission of the

      second statement, even if erroneous, can only be considered harmless error. See

      Hunter v. State, 72 N.E.3d 928, 932 (Ind. Ct. App. 2017) (“The improper

      admission of evidence is harmless error when the erroneously admitted

      evidence is merely cumulative of other evidence before the trier of fact.”), trans.

      denied. Ross has failed to establish that the trial court abused its discretion in

      this regard.


                               II. Sufficiency of the Evidence
[8]   Ross contends that the State produced insufficient evidence to sustain his

      convictions for Level 2 felony methamphetamine dealing and Level 3 felony


      Court of Appeals of Indiana | Opinion 20A-CR-561| September 2, 2020          Page 5 of 9
      methamphetamine possession. When reviewing the sufficiency of evidence to

      support a conviction, we consider only the probative evidence and reasonable

      inferences supporting the factfinder’s decision. Young v. State, 973 N.E.2d 1225,

      1226 (Ind. Ct. App. 2012), trans. denied. It is the role of the factfinder, not ours,

      to assess witness credibility and weigh the evidence. Id. We will affirm a

      conviction unless “no reasonable fact-finder could find the elements of the

      crime proven beyond a reasonable doubt.” Id.


[9]   Specifically, Ross contends that the State failed to provide sufficient evidence to

      establish that he possessed the methamphetamine. Although Ross was not in

      actual possession of the methamphetamine when it was discovered by officers,

      “a conviction for a possessory offense does not depend on catching a defendant

      red-handed.” Gray v. State, 957 N.E.2d 171, 174 (Ind. 2011). In cases where the

      State cannot show actual possession, a conviction for possession of contraband

      may rest instead on proof of constructive possession. Id. “A person

      constructively possesses contraband when the person has (1) the capability to

      maintain dominion and control over the item; and (2) the intent to maintain

      dominion and control over it.” Id. The factfinder “may infer that a defendant

      had the capability to maintain dominion and control over contraband from the

      simple fact that the defendant had a possessory interest in the premises on

      which an officer found the item.” Id. In order to prove the intent element, the

      State must establish the defendant’s knowledge of the presence of the

      contraband, which may be inferred from the defendant’s exclusive dominion




      Court of Appeals of Indiana | Opinion 20A-CR-561| September 2, 2020          Page 6 of 9
       and control over the premise containing the contraband. Goliday v. State, 708
N.E.2d 4, 6 (Ind. 1999).


[10]   Here, there is no dispute that the vehicle belonged to Ross, which established

       that he had the capability to maintain dominion and control over the

       methamphetamine. Moreover, the record indicates that Ross had exclusive

       dominion and control over the vehicle containing the methamphetamine,

       proving his intent. Officer Harris testified that prior to stopping Ross, she had

       observed him driving the vehicle. Officer Harris also testified that she had not

       observed any other individuals inside or exiting Ross’s vehicle nor any

       individuals walking in the area. Last, when Officer Harris removed the

       Tupperware container containing the methamphetamine and marijuana, Ross

       stated, “[p]lease ma’am, that’s the only way, that’s the only way I can, that’s

       the only way I can pay my bills.” State’s Ex. 1. That statement alone is a clear

       admission that the methamphetamine and marijuana belonged to Ross. Ross

       attempts to overcome this inference of exclusive control by claiming, as he did

       at trial, that an unknown female, whom he was trying to sell a purse to, placed

       the contraband in his vehicle and fled upon the arrival of law enforcement.

       Ross’s argument is merely an invitation to reweigh the evidence and judge

       witness credibility, which we will not do. Young, 973 N.E.2d at 1226.


[11]   We affirm the trial court’s judgment.


       Najam, J., concurs.


       Mathias, J., concurs with opinion.

       Court of Appeals of Indiana | Opinion 20A-CR-561| September 2, 2020        Page 7 of 9
                                                   IN THE
           COURT OF APPEALS OF INDIANA

       Jeremy Ross,                                               Court of Appeals Case No.
                                                                  20A-CR-561
       Appellant-Defendant,

               v.

       State of Indiana,
       Appellee-Plaintiff.




       Mathias, Judge, concurring.


[12]   I write separately to note that it appears that Ross was never advised of his

       Miranda rights: even after he was placed in restraints and informed that he had

       an outstanding warrant, even as the police searched his car, and even after he

       was taken to the police station where the police continued to talk to him. Had

       the officers taken this simple precaution, shortly after they informed him of

       their warrant for his arrest, they would have ensured that all of Ross’s

       statements would be admissible in court. By failing to do so, they took the risk

       that any response to any interrogation would be inadmissible.


[13]   What happened in this case is unique. From the time officers approached Ross

       in his motor vehicle, Ross continuously volunteered information to the officers
       Court of Appeals of Indiana | Opinion 20A-CR-561| September 2, 2020                    Page 8 of 9
       in an effort to explain and extricate himself from the situation. Instead, his

       conversations made things worse for him. As the saying goes, Ross “cooked his

       own goose.”


[14]   I also believe that Officer Harris’s action of showing the content of the

       container to Ross was reasonably likely to elicit an incriminating response from

       him. In other words, he was subject to custodial interrogation. However,

       because his response was merely cumulative of his previous statement, which

       was volunteered, I agree that any error in the admission of Ross’s statement

       was harmless.


[15]   With these observations, I fully concur in Chief Judge Bradford’s opinion in

       this case.




       Court of Appeals of Indiana | Opinion 20A-CR-561| September 2, 2020         Page 9 of 9